Citation Nr: 1026675	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  05-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a psychiatric 
disability.  This case was previously before the Board in 
November 2006, at which time it was remanded to ensure due 
process and for additional development of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that service connection is warranted for a 
psychiatric disability.  During the hearing before the 
undersigned in September 2005, the Veteran testified her 
psychiatric disability is the result of physical abuse from her 
husband while she was in service.  The service treatment records 
reflect some physical abuse by her husband.  She also testified 
she had been treated for depression at the Northwest Medical 
Center in Baltimore, Maryland in September 2005.  The Board notes 
that a letter addressed to Northwest Medical Center was returned 
as undeliverable in 2008.  It does not appear that it was sent to 
the correct address.  In this regard, the Veteran noted during 
her hearing that the hospital was located on Old Court Road.  
Internet research reflects that Northwest Hospital is located at 
5401 Old Court Road, Randallstown, Maryland, 21133.

The Board also notes the AMC sent the Veteran a letter to her 
address of record in July 2009 advising her she would be notified 
by the RO of the date of a VA examination.  She did report for 
the examination later that month.  The AMC sent the Veteran a 
supplemental statement of the case in August 2009 to a different 
address, and it was returned as undeliverable, unable to forward.  
In May 2010, the Veteran's representative provided her current 
address of record, which is apparently in a VA facility.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO/AMC for action as follows:

1.  The RO/AMC should contact the Veteran 
and request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from whom 
she has received treatment for a psychiatric 
disability since 2007.  The Veteran should 
be specifically asked to provide a release 
form for VA to request her records of 
treatment at Northwest Hospital in 2005. 
Research indicates that facility is located 
at 5401 Old Court Road, Randallstown, 
Maryland, 21133.  After securing the 
necessary authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.

2.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The RO/AMC should ensure the 
supplemental statement of the case is sent 
to the Veteran's current address of record, 
which as of the date of this decision is 
listed as:  PO Box 468, Room 151, Building 
9H, Perry Point, Maryland 21902.  The case 
should then be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


